Name: Council Regulation (EEC) No 1708/79 of 24 July 1979 determining, for the 1979/80 wine-growing year, the prices to be paid under the compulsory distillation of the by-products of wine-making and the maximum amount of the contribution from the Guarantee Section of the European Agricultural Guidance and Guarantee Fund
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 8 . 79 Official Journal of the European Communities No L 198/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1708/79 of 24 July 1979 determining, for the 1979/80 wine-growing year, the prices to be paid under the compulsory distillation of the by-products of wine-making and the maximum amount of the contribution from the Guarantee Section of the European Agri ­ cultural Guidance and Guarantee Fund account on a standard basis ; whereas, on the other hand, when the prices referred to in the third subpara ­ graph of the said paragraph are fixed, they should be based on the variations in cost which result from the differing origins of the alcohol supplied ; whereas it should be specified that all these prices should apply to rectified alcohol ; whereas, in order to allow delivery of alcohol to the intervention agencies to be carried out on economically satisfactory terms, the said price of alcohol from wine deliveries should be at the same level as the market price for the vinous alcohol ; Whereas the maximum amount of the contribution from the Guarantee Section of the European Agricul ­ tural Guidance and Guarantee Fund should be fixed in the light of the alcohol market situation , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as amended by Regula ­ tion (EEC) No 1303/79 (2), and in particular Article 39 (6) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with Article 39 of Regulation (EEC) No 337/79 and Articles 2, 3 and 4 of Council Regulation (EEC) No 349/79 of 5 February 1 979 on the distillation of the by-products of wine-making (3), the Council fixes for each wine-growing year the buying in price for wine deliveries and the price for the alcohol from wine deliveries under the compul ­ sory distillation of the by-products of wine-making and determines the maximum amount for the costs of the intervention agencies to be financed by the Guarantee Section of the European Agricultural Guid ­ ance and Guarantee Fund ; Whereas the buying in price for wine deliveries, in accordance with Article 2 of Regulation (EEC) No 349/79 , should be between 30 and 40 % of the guide price for table wine of type A I applicable with effect from 16 December 1979 ; whereas the said price, while remaining within the abovementioned limits, should be fixed taking into account both the need to ensure that all producers fulfil all their obligations to distill the by-products of wine-making, and the level of the market price for vinous alcohol ; Whereas, when the price of alcohol from wine deliv ­ eries referred to in the first subparagraph of Article 3 (2) of Regulation (EEC) No 349/79 is fixed, the criteria referred to in that provision should be taken into HAS ADOPTED THIS REGULATION : Article 1 1 . The prices for the 1979/80 wine-growing year shall be as follows :  0.77 ECU per % volume per hectolitre for the buying in price for wine deliveries,  1 *23 ECU per % volume per hectolitre for the price of the alcohol from the wine deliveries referred to in the first subparagraph of Article 3 (2) of Regulation (EEC) No 349/79,  1.32 ECU per % volume per hectolitre for the price of the alcohol from the wine deliveries from marc referred to in the third subparagraph of the aforesaid Article 3 (2),  1.16 ECU per % volume per hectolitre for the price of the alcohol from the wine deliveries from wine referred to in the third subparagraph of the aforesaid Article 3 (2), (!) OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 162, 30. 6. 1979, p. 28 . (3) OJ No L 54, 5. 3 . 1979, p. 84 . No L 198/2 Official Journal of the European Communities 4. 8 . 79 Guidance and Guarantee Fund for the same wine ­ growing year shall be 0 ECU per % volume per hectolitre.  116 ECU per % volume per hectolitre for the price of the alcohol from the wine deliveries from lees referred to in the third subparagraph of the aforesaid Article 3 (2). The price of the alcohol from wine deliveries shall apply to rectified alcohol . 2. The maximum amount of the contribution from the Guarantee Section of the European Agricultural Article 2 This Regulation shall enter into force on 1 September 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1979 . For the Council The President J. GIBBONS .